Citation Nr: 1302662	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to diabetes mellitus and/ or herbicides exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision, which denied service connection for peripheral neuropathy. 

The RO construed the service connection claim for peripheral neuropathy as a claim to reopen based on new and material evidence being received.  However, the Board does not find that a final and binding decision was made concerning this claim.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO originally denied service connection for peripheral neuropathy in June 2007 on the basis that peripheral neuropathy was not shown to exist.  The Veteran did not file a notice of disagreement (NOD) within one year of that June 2007 decision to initiate an appeal.  See 38 C.F.R. § 20.201.  However, VA outpatient treatment records dated from March 2007 through October 2007 show the Veteran's complaints of pain, numbness, and tingling in his legs.  These medical records are considered new and material evidence, as they demonstrate the Veteran's complaints in his legs that could be representative of peripheral neuropathy.  Although the Veteran is not a medical doctor competent to render a diagnosis of peripheral neuropathy, his complaints of pain, numbness, and tingling in the legs are presumed credible for the limited purpose of determining whether new and material evidence has been received.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, even though evidence dated prior to this noted the Veteran's isolated complaints of his legs falling asleep and leg pain, the Veteran's continued complaints regarding these symptoms suggest a chronic condition.

Although there is no submission or communication from the Veteran that may be construed as an NOD within one year of that June 2007 rating action, VA was in receipt of new and material evidence within one year of that rating decision addressing his peripheral neuropathy, and therefore must relate this subsequently received evidence back to the original claim.  The VA treatment records were constructively on file within a year of that June 2007 rating decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  And these records are new and material evidence, particularly since there was indication that the Veteran might have a chronic condition associated with peripheral neuropathy.  The Veteran had previously complained of having leg pain and cramps and noted that his legs would fall asleep; but VA treatment records from March through October 2007 demonstrate even more significant complaints, as the Veteran reported difficulty walking due to leg pain and numbness, and had a limp and used a cane, as noted in October 2007.  So this additional evidence precluded the June 2007 rating decision from becoming final and binding; that decision instead remains pending.  Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the June 2007 rating action is the proper determination certified for appellate review regarding the service connection claim for peripheral neuropathy.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran does not have peripheral neuropathy related to his service-connected diabetes mellitus, or any event or injury in service including exposure to herbicides, or that any peripheral neuropathy had its onset in service.


CONCLUSION OF LAW

Criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

The Veteran is currently seeking service connection for peripheral neuropathy, which he believes is secondary to his service connected diabetes mellitus, type II (DMII) associated with herbicide exposure in Vietnam.  In order to establish service connection, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records were reviewed, but contain no mention of leg pain or neuropathy.  In his March 1970 separation physical Veteran's feet and lower extremities are marked 'normal.'  Therefore there is no evidence of neuropathy while in service.

Furthermore, the Veteran did not make any complaints of leg pain or neuropathy until several decades after separation of service.  His earliest complaints of leg pain in the record are from early 2005.  In 2007, the Veteran explained to his VA physician that his leg pain began when his work shift changed from eight hour days to twelve hour days around 2006.  The Veteran reported experiencing pain when having to stand on his feet this whole shift.  The Board notes that the Veteran is competent to report the symptoms of peripheral neuropathy, including pain and numbness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to report a diagnosis of neuropathy, which requires specialized medical training.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In order to make this diagnosis a medical opinion is needed.

There is some suggestion in the medical records that the Veteran has peripheral neuropathy.  It is noted that a VA treatment record from September 2008 listed peripheral neuropathy under previous medical history (PMH).  However, this inclusion does not suggest a diagnosis, but merely that the medical professional noted the Veteran's self-reported history of neuropathy.  More recently in February 2009, the Veteran's private physician indicated 'leg pain/neuropathy' with stable symptoms in the diagnosis section of his treatment notes.  However, the physician did not provide any rationale or explanation for this notation, and did not reference any testing which would support such a diagnosis.  Finally, in May 2009, the same physician opined that the Veteran's leg pain "appears due to diabetic neuropathy."  The use of the word 'appears' suggests this private physician's notation is not a definitive diagnosis, but merely speculative.  The Court has held that speculative medical opinions may be afforded less probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Importantly, a review of the Veteran's medical treatment records does not show any clinical testing was provided to confirm whether or not the Veteran actually has peripheral neuropathy.

Nevertheless, given the suggestion that the Veteran might have peripheral neuropathy, he was provided a VA examination to investigate his condition in November 2009.  Although the examiner does not specifically address whether he reviewed the Veteran's claims file, the opinion makes clear the examiner was familiar with the Veteran's history of symptoms and treatment and had an accurate picture of the Veteran's health.  The examiner noted the Veteran's complaints of numbness and tingling in the hands, fingers, feet, and toes, which the Veteran reported began approximately a year prior.  The Veteran reported his symptoms were worse when he is sitting, and improved when he was up and walking.  The examiner then personally examined the Veteran, finding normal muscle strength and reflexes in all extremities.  The examiner also specifically tested for peripheral neuropathy in all extremities using monofilament and pinprick testing, but testing failed to detect peripheral neuropathy of the upper or lower extremities.  Therefore, the examiner opined the Veteran does not have peripheral neuropathy in any extremity.  

Diabetic foot examinations dated in June 2010 and July 2011 show evidence of sensory loss and/or diminished circulation.  It was noted that the Veteran had dry skin and a fungal infection in the nails.  However, sensation examination results were normal/ intact and pedal pulses were normal/ present.

Review of the evidence of record does not establish the Veteran currently has peripheral neuropathy.  Although some medical treatment records do reference neuropathy symptoms or history, nothing in the record contains a diagnosis of neuropathy based on clinical testing.  Furthermore, none of these separate mentions of neuropathy provided an analysis that the Board could consider and weigh against other opinions, limiting their probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Instead, the only medical opinion which provided the full rationale for its opinion based on reliable principles is that of the VA examiner.  In this opinion, the examiner opined the Veteran does not have neuropathy, and pointed to objective testing he conducted which found no neuropathy in any of the Veteran's four extremities.  This opinion was based on sufficient factual testing, and is the result of the application of reliable principles.  As such it is accorded full weight.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore the weight of the medical opinion evidence does not establish that the Veteran has peripheral neuropathy, or has had it at any time during the course of his appeal.

The Board recognizes that the Veteran served in Vietnam and he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Peripheral neuropathy is listed as a disease associated with herbicide exposure.  38 C.F.R. § 3.309(e).  However, in order for presumptive service connection to apply the peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to the herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  As discussed above, the Veteran does not currently have peripheral neuropathy, and there is no suggestion he had it previously.  Therefore, it is clear the Veteran did not develop peripheral neuropathy manifested to a 10 percent disability within one year of his last exposure to herbicides.  As such, presumptive service connection is not established.  

The Veteran also alleges that his peripheral neuropathy is secondary to his service-connected DMII.  The Board recognizes service connection may be established for a disability which is proximately due to or the result of a service-connection disability 38 C.F.R. § 3.310(a).  However, as discussed above the weight of the evidence does not support the conclusion that the Veteran has peripheral neuropathy.  Therefore secondary service connection is not established.

Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Brammer v Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence supports the conclusion the Veteran never had peripheral neuropathy during the course of his appeal, that holding would not be applicable.  In this case, the record does contain some notation that the Veteran has experienced symptoms which might be considered to be compatible with neuropathy, but clinical testing has not supported the conclusion that a diagnosis of peripheral neuropathy is warranted.

As such, the Board concludes that the Veteran does not currently have, nor has he had at any time during the course of his appeal, peripheral neuropathy.  Given this conclusion, the criteria for service connection have not been met, and the Veteran's claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided to the Veteran by letters dated in April 2006 and August 2008, which informed the Veteran of all the elements required by the Pelegrini II court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private medical records have been obtained.  Additionally, although the Veteran initially indicated he wanted to testify at a hearing before the Board, he voluntarily withdrew this request.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and conducted the necessary testing to evaluate his disability claim.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Entitlement for service connection of peripheral neuropathy is denied.



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


